Alan Alexander Beck
Law Office of Alan Beck
2692 Harcourt Drive
San Diego, CA 92123
(619) 905-9105
Hawaii Bar No. 9145
Alan.alexander.beck@gmail.com

Stephen D. Stamboulieh
Stamboulieh Law, PLLC
P.O. Box 4008
Madison, MS 39130
(601) 852-3440
stephen@sdslaw.us
MS Bar No. 102784
*Admitted Pro Hac Vice
Attorneys for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

TODD YUKUTAKE and DAVID           )
KIKUKAWA                          )
                                  )
Plaintiffs,                       )
                                  ) Civil Action No. 19-578 (JMS-RT)
v.                                )
                                  ) PLAINTIFFS’ SEPARATE CONCISE
CLARE E. CONNORS, in her          ) STATEMENT OF FACTS IN SUPPORT
Official Capacity as the Attorney ) OF MOTION FOR SUMMARY JUDGM-
General of the State of Hawaii    ) ENT; DECLARATION OF COUNSEL;
and the CITY and COUNTY           ) CERTIFICATE OF SERVICE
OF HONOLULU                       )
                                  )
                                  ) TRIAL: January 12, 2021 9AM
Defendants.                       ) JUDGE: Hon. J. Michael Seabright
_______________________________) HEARING DATE: N/A
    PLAINTIFFS’ SEPARATE CONCISE STATEMENT OF FACTS IN
        SUPPORT OF MOTION FOR SUMMARY JUDGMENT

      In accordance with Rule 56.1 of the Local Rules for the United States District

Court for the District of Hawaii, Plaintiffs Todd Yukutake and David Kikukawa

submit their concise statement of undisputed facts in support of their concurrently-

filed Motion for Summary Judgment.

                 FACT                             EVIDENTIARY SUPPORT

    1. H.R.S. § 134-2(e) invalidates a    See H.R.S. § 134-2(e).
       permit to acquire a handgun after
       ten days.
    2. H.R.S. § 134-3 requires in person See H.R.S. § 134-3; See also Defendant’s
       registration of handguns.          Response to Request for Admission No. 4,
                                          Exhibit “D”.      See also Defendant’s
                                          Response to Interrogatories No. 5, Exhibit
                                          “A”.
    3. Plaintiff Todd Yukutake is         See Verified Complaint, ¶ 54.
       unable to take personally owned
       firearms on federal property.
    4. Plaintiff Yukutake must take off See Verified Complaint, ¶ 54; ¶58
       work to register firearms.
    5. Plaintiff David Kikukawa must      See Verified Complaint, ¶ 71-72.
       take time off work to register
       handguns.
    6. Plaintiff Kikukawa stated that it See Verified Complaint, ¶ 73.
       is often difficult for him to take
       off from work and when he does,
       he either has to use personal time
       or a vacation day to take off.
    7. HRS § 846-2.7(a) and HRS §         See HRS § 846-2.7(a) and HRS § 846-
       846-2.7(b)(43) mandates entry of 2.7(b)(43).
       firearm purchasers in the FBI’s
       rap back program.


                                         2
8. Rap back is a “service of the          See Exhibit “B”, p. 1 (SB 2954, signed into
   [FBI] that provides continuous         law on 6/22/2016).
   criminal record monitoring …
   and notifies them when an
   individual subject to a criminal
   history record check is arrested
   for a criminal offense anywhere
   in the country.”


        Dated: July 20, 2020


                           /s/ Alan Alexander Beck
                           Alan Alexander Beck

                           /s/ Stephen D. Stamboulieh
                           Stephen D. Stamboulieh
                           *Admitted Pro Hac Vice

                           Attorneys for Plaintiffs




                                      3
